Citation Nr: 0912819	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1992 to 
November 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2005 substantive appeal, the Veteran requested a 
hearing before a member of the Board at a local VA office.  
The hearing was scheduled for March 2009, and the Veteran was 
sent a letter in January 2009 notifying her of the date and 
time of her upcoming hearing.  The Veteran did not report for 
the hearing, but she subsequently informed VA that she did 
not receive the letter until after the hearing date.  She 
requested another opportunity to appear for a personal 
hearing.  

In April 2009, the Board granted the Veteran's motion to 
reschedule.  See 38 C.F.R. § 20.704 (2008).  Therefore, this 
case must be remanded in order to provide her another 
opportunity to attend the requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO.  Appropriate notification should be 
given to the Veteran and her representative, 
and such notification should be documented 
and associated with the Veteran's claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




